As filed with the Securities and Exchange Commission on March 6, 2013 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PTC INC. (Exact name of registrant as specified in its charter) Massachusetts 04-2866152 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 140 Kendrick Street, Needham, MA 02494 (Address of Principal Executive Offices) (Zip Code) 2000 Equity Incentive Plan (Full title of Plan) Aaron C. von Staats Corporate Vice President, General Counsel & Secretary Parametric Technology Corporation 140 Kendrick Street Needham, Massachusetts 02494 (Name and address of agent for service) (781) 370-5000 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler þ Acceleratedfilero Non-acceleratedfilero Smallerreportingcompany o (Donotcheckifasmaller reporting company) CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price pershare Proposed maximum aggregate offeringprice Amount of registration fee Common Stock, $.01 par value 7,604,822shares Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(c) and Rule 457(h) under the Securities Act of 1933, and based on the average of the high and low sale prices of the Common Stock as reported by the NASDAQ Global Select Market on March 1, 2013. Statement Regarding Incorporation by Reference from Effective Registration Statement Pursuant to General Instruction E to Form S-8, the Registration Statement on Form S-8 of PTC Inc. (formerly Parametric Technology Corporation, herein “PTC”) filed with the Securities and Exchange Commission (the “Commission”) on February 16, 2000 (Commission File No. 333- 30516) (the “Original Registration Statement”), relating to the registration of 4,600,000 shares of PTC’s Common Stock, $.01 par value per share (the “Common Stock”), authorized for issuance under PTC’s 2000 Equity Incentive Plan (the “2000 EIP”), is incorporated by reference in its entirety herein.We have filed four additional Registration Statements on Form S-8 with the Commission relating to the registration of additional shares of Common Stock for issuance under the 2000 EIP since the filing of the Original Registration Statement:one on May20, 2005 relating to the registration of 5,200,000 additional shares (Commission File No. 333-125108) (the “May2005 Registration Statement”), one on March7, 2007 relating to the registration of 5,000,000 additional shares (Commission File No. 333-141112), one on May13, 2009 relating to the registration of 7,500,000 additional shares (Commission File No. 333-159194), and one on March9, 2011 relating to the registration of 4,500,000 additional shares (Commission File No.333-172689).The number of shares registered on the Original Registration Statement and the May2005 Registration Statement have been adjusted to reflect our 2-for-5 reverse stock split effected on February28, 2006.This Registration Statement provides for the registration of an additional 7,604,822 shares of Common Stock authorized for issuance under the 2000EIP. Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Needham, Massachusetts, on the 6th day of March, 2013. PTC INC. By: /s/ James E. Heppelmann James E. Heppelmann Chief Executive Officer Power of Attorney We, the undersigned officers and directors of PTC Inc. hereby severally constitute Aaron C. von Staats, Esq., and Matthew C. Dallett, Esq., and each of them singly, our true and lawful attorneys with full power to them, and each of them singly, to sign for us and in our names in the capacities indicated below, the Registration Statement on Form S-8 filed herewith and any and all subsequent amendments to said Registration Statement, and generally to do all such things in our names and behalf in our capacities as officers and directors to enable Parametric Technology Corporation to comply with all requirements of the Securities and Exchange Commission, hereby ratifying and confirming our signatures as they may be signed by said attorneys, or any of them, to said registration statement and any and all amendments thereto. WITNESS our hands and common seal on the date set forth below. Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date (i) Principal Executive Officer: /s/ James E. Heppelmann James E. Heppelmann Chief Executive Officer and Director March 6, 2013 (ii) Principal Financial and Accounting Officer: /s/ Jeffrey D. Glidden Jeffrey D. Glidden Executive Vice President & Chief Financial Officer March 6, 2013 Signature Title Date (iii) Board of Directors: /s/ Donald K. Grierson Donald K. Grierson Chairman of the Board of Directors March 6, 2013 /s/ Thomas F. Bogan Thomas F. Bogan Director March 6, 2013 /s/ Paul A. Lacy Paul A. Lacy Director March 6, 2013 /s/ Michael E. Porter Michael E. Porter Director March 6, 2013 /s/ Robert P. Schechter Director March 6, 2013 Robert P. Schechter /s/ Renato Zambonini Director March 6, 2013 Renato Zambonini Exhibit Index Exhibit Number Description 4.1(a) Restated Articles of Organization of PTC Inc. (formerly Parametric Technology Corporation) adopted February 4, 1993 (filed as Exhibit 3.1 to our Quarterly Report on Form 10-Q for the fiscal quarter ended March 30, 1996 (File No. 0-18059) and incorporated herein by reference). 4.1(b) Articles of Amendment to Restated Articles of Organization adopted February 9, 1996 (filed as Exhibit 4.1(b) to our Registration Statement on Form S-8 (Registration No. 333-01297) and incorporated herein by reference). 4.1(c) Articles of Amendment to Restated Articles of Organization adopted February 13, 1997 (filed as Exhibit 4.1(b) to our Registration Statement on Form S-8 (Registration No. 333-22169) and incorporated herein by reference). 4.1(d) Articles of Amendment to Restated Articles of Organization adopted February 10, 2000 (filed as Exhibit 3.1 to our Quarterly Report on Form 10-Q for the fiscal quarter ended April 1, 2000 (File No. 0-18059) and incorporated herein by reference). 4.1(e) Certificate of Vote of Directors establishing Series A Junior Participating Preferred Stock (filed as Exhibit 3.1(e) to our Annual Report on Form 10-K for the fiscal year ended September 30, 2000 (File No. 0-18059) and incorporated herein by reference). 4.1(f) Articles of Amendment to Restated Articles of Organization adopted February 28, 2006 (filed as Exhibit 3.1(f) to our Quarterly Report on Form 10-Q for the fiscal quarter ended April 1, 2006 (File No. 0-18059) and incorporated herein by reference). 4.1(g) Articles of Amendment to Restated Articles of Organization adopted January 28, 2013 (filed as Exhibit 3.1(g) to our Quarterly Report on Form 10-Q for the fiscal quarter ended December29, 2013 (File No. 0-18059) and incorporated herein by reference). By-Laws, as amended and restated, of PTC Inc. (formerly Parametric Technology Corporation) (filed as Exhibit 3.2 to our Quarterly Report on Form 10-Q for the fiscal quarter ended April 4, 2009 (File No. 0-18059) and incorporated herein by reference). Opinion of Edwards Wildman Palmer LLP as to the legality of the securities registered hereunder. 10.1* 2000 Equity Incentive Plan (filed as Exhibit 10.1 to our Current Report on Form 8-K dated March 6, 2013 (File No. 0-18059) and incorporated herein by reference). Consent of Edwards Wildman Palmer LLP (included in Exhibit 5.1). Consent of PricewaterhouseCoopers LLP, an independent registered public accounting firm. Power of Attorney (contained on the signature page hereto). * Indicates a management contract or compensatory plan or arrangement in which an executive officer or director of PTC participates.
